          Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11        ARTHUR VANZUYLEN,                                  CASE NO. 1:20-cv-0057 DAD JLT (PC)

12                          Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
                                                           FILE A RESPONSE
13               v.
                                                             (Doc. 1)
14        A. RIBERA, et al.,
                                                             THIRTY-DAY DEADLINE
15
                            Defendants.
16

17            Plaintiff has filed a complaint asserting constitutional claims against governmental employees

18   and/or entities. (Doc. 1.) Generally, the Court is required to screen complaints brought by inmates

19   seeking relief against a governmental entity or an officer or employee of a governmental entity. 28

20   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner has raised

21   claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

22   granted, or that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.

23   § 1915A(b)(1), (2). “Notwithstanding any filing fee, or any portion thereof, that may have been paid,

24   the court shall dismiss the case at any time if the court determines that . . . the action or appeal . . .

25   fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

26   I.         Pleading Standard

27              A complaint must contain “a short and plain statement of the claim showing that the pleader

28   is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but


                                                         1
       Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 2 of 7

 1   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 2   do not suffice,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,

 3   550 U.S. 544, 555 (2007)), and courts “are not required to indulge unwarranted inferences,” Doe I

 4   v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 5   omitted). While factual allegations are accepted as true, legal conclusions are not. Iqbal, 556 U.S.

 6   at 678.

 7             Prisoners may bring § 1983 claims against individuals acting “under color of state law.”

 8   See 42 U.S.C. § 1983, 28 U.S.C. § 1915(e) (2)(B)(ii). Under § 1983, Plaintiff must demonstrate that

 9   each defendant personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d

10   930, 934 (9th Cir. 2002). This requires the presentation of factual allegations sufficient to state a

11   plausible claim for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962, 969

12   (9th Cir. 2009). Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings

13   liberally construed and to have any doubt resolved in their favor, Hebbe v. Pliler, 627 F.3d 338, 342

14   (9th Cir. 2010) (citations omitted), but nevertheless, the mere possibility of misconduct falls short

15   of meeting the plausibility standard, Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

16   II.       Plaintiff’s Allegations

17             Plaintiff brings this Eighth Amendment conditions of confinement claim against California

18   Correctional Institution (“CCI”) Chief Deputy Warden B. Cates, Associate Warden C. Schuyler, and

19   Water and Sewer Plant Supervisor A. Ribera. Plaintiff seeks injunctive relief and damages.

20             Plaintiff’s allegations may be fairly summarized as follows:
21             Plaintiff contends that the water at CCI is pumped in through lead pipes, which has

22   contaminated CCI’s water supply. He claims that it is “common knowledge” that “NO amount of

23   lead and/or other contaminants are acceptable in the worlds water supply.” Plaintiff claims that he

24   is being “slowly poisoned due to lead (excessive amounts) in the water at CCI.” He claims that he

25   “suffers from headaches, stomach cramps, stiffness of joints, problems urinating, hard stools,

26   excessive [phlegm], sore throats, slowed thought process.”
27             Attachments to the complaint reveal that Chief Deputy Warden Cates, Associate Warden

28


                                                         2
       Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 3 of 7

 1   Schuyler, and Water and Sewer Plant Supervisor Ribera were involved in the review and processing

 2   of Plaintiff’s inmate grievance concerning the claim of contaminated water. Plaintiff was informed

 3   by these defendants that CCI complied with all testing and requirements per the California State

 4   Water Board.

 5           Plaintiff seeks injunctive relief in the form of a gallon of water per day for drinking, a

 6   replacement of the lead pipes at CCI, and $500,000 in punitive damages.

 7   III.    Discussion

 8           “The treatment a prisoner receives in prison and the conditions under which he is confined

 9    are subject to scrutiny under the Eighth Amendment.” Farmer v. Brennan, 511 U.S. 825, 832

10    (1994) (citing Helling v. McKinney, 509 U.S. 25, 31 (1993)). “It is cruel and unusual punishment

11    to hold convicted criminals in unsafe conditions.” Helling, 509 U.S. at 33.

12           Prison officials may not “ignore a condition of confinement that is sure or very likely to

13    cause serious illness and needless suffering the next week or month or year.” Id. Prison officials

14    violate these Eighth Amendment guarantees when they are deliberately indifferent to such

15    conditions. Id. at 35. There are objective and subjective components of this test.

16           First, the objective standard requires that the alleged deprivation be “sufficiently serious”

17    and, where a failure to prevent harm is alleged, “the inmate must show that he is incarcerated

18    under conditions posing a substantial risk of serious harm.” Farmer, 511 U.S. at 834 (quoting

19    Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

20           A prisoner must allege both that he will be harmed and that “society considers the risk that
21    the prisoner complains of to be so grave that it violates contemporary standards of decency to

22    expose anyone unwillingly to such a risk.” Helling, 509 U.S. at 36. Therefore, a “prisoner must

23    show that the risk of which he complains is not one that today's society chooses to tolerate.” Id.

24           Second, the subjective standard requires that the prison official actually “know of and

25    disregard an excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837; Anderson v.

26    County of Kern, 45 F.3d 1310, 1313 (9th Cir. 1995). A prison official must ‘‘be aware of facts
27    from which the inference could be drawn that a substantial risk of serious harm exists, and... must

28


                                                       3
      Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 4 of 7

 1   also draw the inference.” Farmer, 511 U.S. at 837. Liability may follow only if a prison official

 2   “knows that inmates face a substantial risk of serious harm and disregards that risk by failing to

 3   take reasonable measures to abate it.” Id. at 847. When extrapolated from circumstantial

 4   evidence, the substantial risk of serious harm must be so blatantly obvious that Defendants had to

 5   have been aware of it. Foster v. Runnels, 554 F.3d 807, 814 (1970); see also Conn v. City of

 6   Reno, 591 F.3d 1081, 1097 (9th Cir. 2010) (holding that the magnitude of the risk must be “so

 7   obvious that [the defendant] must have been subjectively aware of it”), vacated, 563 U.S. 915

 8   (2011), reinstated in relevant part, 658 F.3d 897 (9th Cir. 2011).

 9           The question under the Eighth Amendment is whether prison officials, acting with

10   deliberate indifference, exposed a prisoner to a sufficiently substantial “risk of serious damage to

11   his future health....” Farmer, 511 U.S. at 843. “[D]eliberate indifference entails something more

12   than mere negligence... [but] something less than acts or omissions for the very purpose of

13   causing harm or with the knowledge that harm will result.” Id. at 835. This “deliberate

14   indifference” standard is equivalent to ”recklessness,” in which “a person disregards a risk of

15   harm of which he is aware.” Id. at 836–37.

16           The Court finds that Plaintiff's complaint fails to state a cognizable claim under these legal

17   standards. Beginning with the objective factor, Plaintiff has not alleged facts showing that he is

18   incarcerated under conditions posing a substantial risk of serious harm. Plaintiff alleges that the

19   water supply is contaminated, but not the facts that support this conclusion. It appears from the

20   complaint that the sole basis for this assertion is that “[i]t is common knowledge that the
21   California Correctional Institution was erected at a period in time when the population were NOT

22   aware of the dangers of using lead pipes to carry the water supply to consumers, however, it is

23   also common knowledge in the present that NO amount of lead and/or other contaminants are

24   acceptable in the worlds water supply.” Plaintiff's reference to common knowledge is insufficient

25   to establish these critical facts. Moreover, merely being constructed at a certain period of time

26   does not mean that CCI itself used lead pipes when it was constructed, that the original pipes are
27   still are in place today, or that the pipes are leaking any substance into the water. Plaintiff's

28


                                                        4
      Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 5 of 7

 1   complaint does not allege any other facts that would lead to this conclusion, such as any

 2   publication or notice of this danger or, indeed, any confirmation from any source.

 3           Similarly, Plaintiff alleges that he “suffers from headaches, stomach cramps, stiffness of

 4   joints, problems urinating, hard stools, excessive [phlegm], sore throats, slowed thought process.”

 5   However, Plaintiff alleges no facts that would support the conclusion that these symptoms result

 6   from lead poisoning at CCI. For example, Plaintiff does not claim that any doctor or medical

 7   professional has informed him that he is suffering from lead poisoning.

 8           Plaintiff's complaint also fails to state a claim for violation of the Eighth Amendment

 9   because Plaintiff has not alleged any facts satisfying the subjective standard by demonstrating that

10   any of the individual Defendants knows that inmates face a substantial risk of serious harm and

11   yet have disregarded that risk by failing to take reasonable measures to abate it. Plaintiff does not

12   include any facts regarding what any defendant knows regarding the alleged risk of lead

13   poisoning. To the contrary, their responses to his grievances suggest that they believe they are

14   complying with all requirements set by the state. While Plaintiff does also allege that employees

15   carry water bottles, this fact alone does not establish that the individual defendants are aware of a

16   serious risk of lead poisoning. There are many other reasons why employees might wish to carry

17   water bottles. Plaintiff also has not alleged sufficient facts to establish that the risk is so blatantly

18   obvious that the individual defendants must know of it.

19   IV.     Conclusion

20           Plaintiff’s complaint fails to state a claim on which relief may be granted. The Court will
21   grant Plaintiff an opportunity to file an amended complaint. Noll v. Carlson, 809 F.2d 1446, 1448-

22   49 (9th Cir. 1987). If Plaintiff does not wish to amend, he may instead file a notice of voluntary

23   dismissal, and the action then will be terminated by operation of law. Fed. R. Civ. P. 41(a)(1)(A)(i).

24   Alternatively, plaintiff may forego amendment and notify the Court that he wishes to stand on his

25   complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th Cir. 2004) (plaintiff may

26   elect to forego amendment). If the last option is chosen, the undersigned will issue findings and
27   recommendations to dismiss the complaint without leave to amend, Plaintiff will have an

28


                                                         5
      Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 6 of 7

 1   opportunity to object, and the matter will be decided by a District Judge.

 2           If Plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation

 3   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

 4   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

 5   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

 6   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d

 7   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts

 8   on curing the deficiencies set forth above.

 9           Finally, Plaintiff is advised that Local Rule 220 requires that an amended complaint be

10   complete without reference to any prior pleading. In general, an amended complaint supersedes the

11   original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an amended complaint

12   is filed, the original no longer serves a function in the case. Id. Therefore, in an amended complaint,

13   as in an original complaint, each claim and the involvement of each defendant must be sufficiently

14   alleged. The amended complaint should be clearly titled, in bold font, “First Amended Complaint,”

15   reference the appropriate case number, and be an original signed under penalty of perjury.

16   Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a). Although accepted as true, the

17   “[f]actual allegations must be [sufficient] to raise a right to relief above the speculative level. . .”

18   Twombly, 550 U.S. at 555 (citations omitted). Accordingly, the Court ORDERS that:

19           1.      Within thirty days from the date of service of this order, Plaintiff must file either a

20   first amended complaint curing the deficiencies identified by the Court in this order, a notice of
21   voluntary dismissal, or a notice of election to stand on the complaint;

22           2.      If Plaintiff fails to file a first amended complaint or notice of voluntary dismissal,

23   the Court will recommend the action be dismissed, with prejudice, for failure to obey a court order

24   and failure to state a claim.

25
     IT IS SO ORDERED.
26
27       Dated:     July 30, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28


                                                        6
     Case 1:20-cv-00057-DAD-JLT Document 9 Filed 07/31/20 Page 7 of 7

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                          7
